PER CURIAM.
These appeals have been consolidated for appellate purposes. The appellant, Roberto Fernandez, a sixteen year old minor, was operating a vehicle owned by an insured of the appellee, and was injured. The contract of insurance issued to the insured contained coverage providing for injuries caused by uninsured motorists. Thereafter, pursuant to the terms of the insurance contract, the minor instituted arbitration proceedings with the American Arbitration Association in order to determine whether the appellee was liable for his damages. The American Arbitration Association determined that no liability existed, and the minor, by and through his mother and next friend, appellant Ara-celia Fernandez, instituted these proceedings in the circuit court. Ultimately, the complaint was dismissed with leave to file an amended complaint, which was not done, and final judgment was entered in favor of the appellee.
Although several cogent theories of law have been offered by the appellee in order to sustain the ruling of the trial court, we hereby affirm on the authority of Section 627.-01051 (2) Fla.Stat. F.S.A. Having instituted the arbitration proceedings, the plaintiff below cannot disclaim the findings of the arbitration board by now asserting the defense of infancy.
Affirmed.